Citation Nr: 1815163	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1998 to January 2007.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Board remanded the claim most recently in July 2017 for additional development. That development having been completed, the case is now properly before the Board for adjudication.

The Veteran was scheduled for a Board hearing in May 2015 at the RO but failed to appear for the hearing. His hearing request is thus deemed withdrawn. 38 C.F.R. § 20.704 (2017).

Next, as noted by the Board in a July 2015 remand, the issue of entitlement to service connection for a bilateral foot disability other than pes planus was raised in the Veteran's representative's April 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred the matter to the AOJ for appropriate action. However, it does not appear that any actions have been taken to develop any claim of entitlement to service connection for a bilateral foot disability other than pes planus. As noted in July 2015, the Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1. On entrance examination in October 1997, the Veteran was noted to have mild pes planus.

2. The Veteran's pre-existing pes planus did not undergo an increase in severity during active service.


CONCLUSION OF LAW

The Veteran's bilateral pes planus, which pre-existed entry into active duty, was not aggravated beyond the natural progression by active duty. 38 U.S.C. §§ 1110, 1131, 1137, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in July 2007.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he has bilateral pes planus related to service. He asserts that he never had foot problems until he entered the military. In the April 2009 Substantive Appeal, the Veteran argued that years of wearing steel toe boots for countless hours and the duties he had to perform during service made his feet start to feel painful.

In the alternative, in a July 2015 appellant brief, the Veteran's representative asserted that the Veteran's bilateral pes planus was caused or aggravated by his multiple service-connected musculoskeletal conditions that alter his gait. 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995). Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

First, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service is required to rebut the presumption of soundness. 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. And, in that case, 38 U.S.C. § 1153 applies, and the burden falls on him, not VA, to establish aggravation. Wagner, 370 F.3d at 1096, Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable. Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service. Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression. The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Veteran's October 1997 enlistment physical examination report reflects that his feet were evaluated as clinically abnormal. At that time, it was noted that he had mild symptomatic pes planus. As pes planus was noted on his enlistment medical examination, the presumption of soundness as to pes planus on entry into service has been rebutted, and he is deemed to have had a pre-existing pes planus disability. See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304 (b).

A June 2005 service treatment record shows that the Veteran reported left ankle pain after running that had been ongoing for one week. He was assessed with pes planus valgus and symptoms were noted to be from excess training. The Veteran was provided arch supports. Radiology reports of the left foot noted the Veteran had a somewhat flattened arch for the left foot.

A February 2006 service treatment record shows that the Veteran reported intermittent sharp pain in right ankle that first started when doing jumping jacks during physical training and would worsen with running. The Veteran reported that the pain would eventually go away. Examination showed range of motion within normal limits with no pain or crepitus. The treating medical professional could not reproduce pain during the examination. The Veteran was assessed with some type of nerve or tendon irritation with certain specific movements. There was a notation of flat feet or ankle pain worse during jumping jacks. No evidence of a structural or bone problem was noted.

A December 2006 service treatment record report of medical history shows that the Veteran did not complain of any bilateral foot issues.  The Veteran specifically reported ulcerative colitis, shoulder pain, neck sprain, and a left knee condition. During the physical examination, his musculoskeletal system was reported as gait is within normal limits with no gross deformities.

A July 2007 VA examination report shows the Veteran reported being evaluated by a foot doctor during active service and diagnosed with flat feet which he treated with ice packs. The Veteran also reported using arch supports to prevent any further injury to his ankles. X-ray reports confirmed the presence of bilateral plantar spurs and low plantar arch. The examiner diagnosed the Veteran with pes planus bilateral, mild with plantar spur. 

An October 2016 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's pre-existing pes planus was aggravated beyond natural progression by service. The examiner noted that the Veteran was treated for shin splints one time during service, but no other complaints of shin splints were noted during service. Therefore, the examiner determined that this was a transitory event and not related to the preexisting pes planus. Regarding the left ankle, the examiner noted that the Veteran did report ankle pain and left foot pain in June 2005. The examiner noted that the Veteran did not make further reports or complaints of left foot or ankle pain during service, which suggested that these problems were acute and transitory with resolution. Therefore, the examiner concluded that the service treatment records showed only one complaint specific to the left foot, and references to the pes planus seen in other notes were allusions to the condition as possibly related to other joint complaints, but pes planus was not a primary complaint of the Veteran. Given that in 2007 VA exam the only foot finding was small calcaneal spurs which were not symptomatic that time, it was concluded that the evidence as discussed above did not provide any substantive support to suggest progression of pes planus beyond what would normally be expected for the condition. Therefore, it was less likely than not that the Veteran's pes planus was aggravated beyond natural progression by military service. The examiner also determined that it was less likely than not that the pre-existing bilateral pes planus was aggravated beyond its natural progression by any service connected musculoskeletal disabilities, to include a left knee disability, right ankle disability, and cervical spine disability.   

A July 2017 VA examination report shows that the examiner determined it was less likely than not that the symptoms noted in service with respect to the pre-existing pes planus represented an increase in the severity of the pre-existing condition beyond natural progression. The examiner reviewed the claims file to include the documents noted in the previous Board remand. The examiner noted in-service treatments for shin splints, left ankle pain, right ankle pain, and the separation examination with no complaints pertaining to the Veteran's feet. The examiner referenced medical literature that noted the natural progression of pes planus is not clearly elucidated and is widely variable from individual to individual. The examiner noted that at no point in the treatment or reports of shin splints is there a mention of any pain in the feet, particularly the arch where pes planus related pain would be expected to occur. The examiner noted that the Veteran had a single complaint of shin splints with no suggestion that the condition was ongoing. The examiner also noted that these symptoms were consistent with a flare up, which may or may not be associated with the pes planus, but was acute and transitory. Therefore the single episode of shin splints, while known to be an issue associated with flat feet, was an isolated event in service, with resolution as supported by the medical records, which are extensive but entirely silent for any further complaints regarding this condition to date. The examiner concluded that the records did not support any chronicity or ongoing disability outside of the acute event related to this issue.

Regarding the Veteran's ankles, the examiner noted that the service treatment records, while noting left foot pain, was specifically in reference to left ankle pain. The examiner reported that it was clear that the complaint was specific to the left ankle and not pain in the mid arch area which would normally be expected with an etiology arising from the pes planus condition. The examiner also noted that the left ankle pain occurred abruptly and acutely while running, which was not consistent with more chronic ankle complaints associated with pes planus. The examiner reported that the symptomatology of the ankles during and after service would again suggest an acute and transitory event, with resolution, particularly as noted on the Veteran's exit documents, where he mentioned a number of other concerns, but left ankle pain was not among them. The examiner further found that the lack of further complaints of left ankle pain aside from VA examinations further supports the lack of a chronic or disabling condition related to the left ankle as specific to pes planus. The examiner also noted that during service, it was noted that lower extremity complaints at no point addressed a foot specific complaint; all were related to either the shin splints or ankle pain. Therefore, the examiner opined that it was less likely than not that the left ankle pain noted in service represented a progression of the pre-existing bilateral pes planus due to service.  

Regarding the Veteran's condition as to the requirement to perform heavy physical activity and the use of steel toed boots as a causative facture for his bilateral pes planus, the examiner noted that the Veteran made no complaints pertaining to footwear during service. The examiner reported that the use of improperly fitting footwear could certainly be expected to result in an increase in foot pain, but all the Veteran's complaints regarding his lower extremities during service were transitory and acute. Again, the examiner noted that heavy physical activity could aggravate the symptoms associated with flat feet; however, there were no complaints of pain or symptoms related to the arches of his feet during service. The examiner also noted that the Veteran's post service employment involved driving a fork lift, which could exacerbate his foot pain. The examiner also noted that the Veteran was deployed to Southwest Asia, and those deployments were known to be particularly rigorous with marching over rough terrain, but post deployment reviews were negative with respect to any complaints of symptoms specific to pes planus. Therefore, the examiner opined that it was less likely than not that steel toed boots and physical activity were related to the current exacerbation of pes planus. 

The Board finds that the preponderance of the evidence is against the claim for service connection for pes planus. In reaching that determination, the Board places the highest probative value on the October 2016 and July 2017 VA examination reports. The examiners' opinions were based upon a review of the medical evidence of record, the Veteran's lay statements, and a physical examination of the Veteran. Specifically, the July 2017 examiner discussed that the Veteran's pes planus was not aggravated beyond the natural progression by active service and that the post-service medical evidence did not show an increase in the disability. The Board also notes that the Veteran was noted to have mild pes planus on entrance into service and never reported bilateral foot pain during service despite reporting numerous other musculoskeletal conditions. The VA examiners also provided probative opinions to determine that the Veteran's service connected disabilities did not aggravate his preexisting pes planus. 

Furthermore, the Board finds that the VA examination reports and service treatment records clearly indicate that the Veteran's preexisting bilateral pes planus underwent no increase in severity during service. While the service treatment records do show a notation of left foot pain, the VA examiners noted that it was actually in reference to the ankle,as no report or diagnosis pertaining to the foot or arches was made. Had the Veteran's pes planus actually increased in severity during service, treatments or reports of symptoms affecting the arches of the feet would have documented; however, in this case they simply were not. Additionally, the examiner concluded that the reports of shin splints and ankle conditions in service were not related to or caused by the Veteran's pes planus. Additionally, the July 2017 VA examination considered the Veteran's assertions that physical training in steel toed boots aggravated his bilateral pes planus; however, the examiner observed that there were no complaints or treatments for arch pain during service, to include during deployments to Southwest Asia, which rendered it unlikely that any later foot difficulties were related to service. This evidence in its entirety shows that the Veteran's bilateral preexisting pes planus, which was noted on entry to service, underwent no increase in severity during service, and any post-service increase has been attributed to the Veteran's employment duties such as driving a forklift. 

As noted above, the Board affords more probative weight to the October 2016 and July 2017 VA medical opinions, as the VA examiners' rationales are most consistent with the evidence of record. The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no aggravation of the Veteran's pes planus by any service-connected disability. The examiners offered clear and specific rationales for their findings. Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for pes planus as secondary to service-connected disability.

The Board has considered the reports from the Veteran that his current pes planus was aggravated by active service. In that regard, the Veteran can attest to factual matters of which he has first-hand knowledge, such as foot pain. Thus, the Veteran's assertions are entitled to some probative weight. However, although lay persons are competent to provide opinions on some medical issues, the extent to which the condition may have been aggravated during service beyond the normal progression of the disorder falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Additionally, the VA examiners all considered and noted the Veteran's lay statements. Therefore, the Board finds that the Veteran's lay evidence does not constitute competent medical evidence that is equivalent or greater in weight when compared to the VA examiners' opinions. There is no competent and credible medical evidence supporting the Veteran's claim or to show that it is at least as likely as not that the preexisting pes planus was increased in severity during service or was aggravated beyond its natural progression during service.

In summary, as the evidence is against the claim, service connection for aggravation of pes planus is not warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


